On Rehearing.
The original opinion, reforming and affirming the judgment of the trial court, was handed down at the last term of this court, the opinion being by former Associate Justice LITTLER.
This judgment was not complained of by appellant, but appellee in due time filed a motion for rehearing, in which complaint is made of that part of the opinion reforming the judgment of the trial court, wherein Justice LITTLER said:
"It is contended by appellant that if appellee is permitted to tear down the building, water will accumulate in the excavation and become a nuisance to the city, and that therefore a mandatory injunction should be issued to prevent the tearing down of said building, and that the lower court erred in not issuing said injunction.
"We conclude that the court should have decreed that appellee, after removing all buildings, should be required to vacate all streets now occupied by said roundhouse and machine shops, or by any trackage of and across any of said streets, the same having been placed there for the purpose of using said roundhouse and machine shops, and should further be required to place all streets and public (property) used by it for the purposes of building said roundhouse or trackage in the same condition or as near as possible as it was in before the commencement of said buildings or trackage, and should also be required to fill in all
excavations made."
Appellee in its motion has asked that this portion of the opinion be withdrawn, and *Page 594 
that the judgment of the trial court be affirmed without change. In support of its motion, appellee urges the following grounds: First, that the court erred in rendering judgment requiring appellee to fill all excavations, for the reason that the damages alleged by appellant are wholly prospective in their nature and have not occurred at this time; second, because the excavations referred to are not a nuisance per se and will become so only in the event proper drainage facilities are not provided, and the court should not presume that the appellee will not so remove said property as to prevent a nuisance; third, the court erred in reforming said judgment so as to require the appellee to fill all streets, public property, and other excavations, because the trial court in its decree had expressly required the appellee to restore said streets to public traffic in substantially the same manner and to the same extent as same had existed prior to the construction of said roundhouse, and no higher or greater burden can be placed upon appellee under the pleadings and evidence in this case.
It will be noted that appellee concedes the correctness of the judgment in so far as it requires the restoration of the streets. Its only complaint is to the additional order, requiring it to fill in all
excavations made. It will be noted from appellant's fourth proposition, quoted in the original opinion, that appellant only sought the filling up and restoration of the streets, and on further consideration of appellee's motion it is concluded that the restoration of the streets, the only property belonging to appellant, is all that it had a right to demand. It is therefore our opinion that the appellee's motion is well taken and should be granted.
It is accordingly ordered that so much of the former opinion in this case as undertakes to reform the judgment of the lower court, and to require the filling in of excavations other than the streets, be and the same is hereby set aside, that the opinion in all other respects remain unchanged, and that the judgment of the trial court be in all things affirmed.